              Case 2:19-cv-00751-DMC Document 14 Filed 04/29/20 Page 1 of 2


 1   JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
 2
     Carmichael, CA 95608
 3   916/488-3030
     916/489-9297 fax
 4

 5
     Attorney for Plaintiff
     HOANG TRONG LE
 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11                                                 -o0O0o-

12
     HOANG TRONG LE,                                               No.   2:19-cv-00751-DMC
13

14                          Plaintiff,
                                                                   STIPULATION AND ORDER
15                                                                 FOR EXTENSION OF
                                                                   TIME TO FILE PLAINTIFF’S
16
          v.                                                       MOTION FOR SUMMARY
17   Andrew Saul,                                                  JUDGMENT
     COMMISSIONER OF SOCIAL SECURITY,
18

19
                       Defendant.
     _______________________________________/
20
            IT IS HEREBY STIPULATED by and between the parties, through their respective
21

22   undersigned attorneys, and with the permission of the Court, that plaintiff’s time to file a motion

23   for summary judgment is extended to May 4, 2020.
24
            This is a second extension, requesting an additional week, for essentially the reasons given
25
     in requesting the first extension: plaintiff’s attorney worked through a large volume of these cases
26
     during the second half of March through the end of April, including because five administrative
27

28   records were filed on the same day. Counsel has fallen only a little behind in the attempted schedule



                                              [Pleading Title] - 1
               Case 2:19-cv-00751-DMC Document 14 Filed 04/29/20 Page 2 of 2


 1   for doing so. However, the brief in this case is currently due April 27, but counsel will be filing
 2
     the brief in the case before this then and then must do a Ninth Circuit reply brief by April 30 before
 3
     this motion.
 4

 5

 6   Dated:     April 26, 2020                                     /s/ Jesse S. Kaplan
                                                                   JESSE S. KAPLAN
 7                                                                 Attorney for Plaintiff
 8

 9
                                                                   McGREGOR W. SCOTT
10                                                                 United States Attorney
11                                                                 DEBORAH LEE STACHEL
                                                                   Regional Counsel, Region IX
12                                                                 Social Security Administration
13

14   Dated: April 27, 2020                                          /s/ per e-mail authorization
                                                                   BEN A. PORTER
15                                                                 Special Assistant U.S. Attorney
                                                                   Attorney for Defendant
16

17

18
                                                   ORDER
19

20

21            For good cause shown on the basis of this stipulation, the requested extension of
22
     plaintiff’s time to file a motion for summary judgment brief is extended to May 4, 2020.
23
              SO ORDERED.
24

25

26   Dated: April 29, 2020
                                                          ____________________________________
27                                                        DENNIS M. COTA
                                                          UNITED STATES MAGISTRATE JUDGE
28



                                              [Pleading Title] - 2
